Citation Nr: 1009851	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis (PTB).  


WITNESSES AT HEARING ON APPEAL

Appellant and witness P.S.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from May 1946 to February 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The claims folder 
was temporarily transferred to the RO in Los Angeles, 
California in January 2010.  

In March 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
additional development, and in September 2009, the Board 
remanded the case for the RO to initially consider newly 
submitted evidence and to afford the Veteran with an 
opportunity to have another hearing before the Board.  In 
January 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

In the Board's remand in March 2007, the Board noted that the 
VA is required to make reasonable efforts to obtain relevant 
private medical records that the claimant adequately 
identifies and authorizes VA to obtain.  38 C.F.R. 
§ 3.159(c)(1) (2009).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant.  Id.  Such notice 
must identify the records not obtained, explain the efforts 
made to obtain them, and describe any further action VA will 
take on the claim.  Id.  VA regulation clarifies that 
"reasonable efforts" will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  
The Board further noted that the Veteran had previously 
completed four separate VA Forms 21-4142 authorizing the VA 
to obtain private medical records from four medical treatment 
facilities: Ming Hsu, M.D., from whom the Veteran allegedly 
received treatment in September 2001, Los Angeles Doctors 
Medical Clinic, where the Veteran allegedly received 
treatment in September 2002, Khai Do, M.D., from whom the 
Veteran allegedly received treatment in November 2002, and 
Khan M. Ikraw, M.D., from whom the Veteran allegedly received 
treatment in January 2003.  However, there was no indication 
that the RO ever requested the relevant records from these 
facilities.  As a result, the Board determined that a remand 
was in order so that the RO could make an effort to obtain 
the Veteran's private medical records from each of these four 
facilities.

In an effort to comply with the Board's remand directive, the 
record reflects that the RO simply requested additional 
authorizations from the Veteran regarding these four 
facilities, and that when the Veteran did not furnish any 
additional information, no further action was taken.  While 
the Board recognizes that the RO had to solicit new 
authorizations because previous authorizations had expired, 
the Board finds that this fact was not conveyed to the 
Veteran, who could have therefore reasonably believed that 
his prior authorizations were still effective.  Consequently, 
since the Veteran may not have understood that it was 
necessary for him to provide new authorizations for these 
facilities, the Board finds that pursuant to the duty to 
notify/assist, he should be given another opportunity to do 
so.  

Since the Board's March 2007 remand, the record reflects that 
the Veteran has provided additional authorizations for 
Horacio G. Lopez, M.D., Marcel S. Filart, M.D., and Good 
Samaritan Hospital, which have also expired due to the 
passage of time.  Therefore, the RO should also give the 
Veteran the opportunity to provide additional authorizations 
for these treating facilities.  

The Board's review of the case also reveals numerous 
statements from the Veteran regarding the onset of 
respiratory problems in service, including PTB, based on in-
service exposure to extreme heat and rainy conditions and his 
resulting symptoms of recurring chills, dyspnea, coughing, 
and blood-tinged sputum for which he was reportedly 
hospitalized at the U.S. Air Force Hospital at Clark Air 
Force Base in the Philippines and the 37th U.S. Army Station 
Hospital at Okinawa.  There are also medical records 
documenting a suspicious impression for superimposed acute 
process/reactivation upon extensive chronic tuberculosis lung 
changes in January 1995, x-ray findings of focal scarring in 
the right apex in October 2003, a diagnosis of chronic 
pulmonary obstructive disease (COPD) exacerbation and blood-
tinged sputum as secondary to bronchitis in May 2006, and a 
diagnosis of COPD and bronchitis in May 2009.  Consequently, 
based on the Veteran's description of events during service, 
continuing pertinent symptoms following service, and current 
treatment for various respiratory-related disabilities, the 
Board finds that the Veteran should also be provided with an 
appropriate examination to determine whether any current 
respiratory disorder, to include asthma and PTB, is related 
to the Veteran's active service.  In this regard, the 
examiner should be requested to assume that the Veteran is a 
credible historian with respect to his statements of in-
service exposure to extreme heat and rainy conditions and 
subsequent continuing symptoms of recurring chills, dyspnea, 
coughing, and blood-tinged sputum.  

Finally, with respect to the Veteran's remaining claim for 
service connection for PTSD, the Board notes that the Veteran 
asserts that while a member of Company "I," 3rd Battalion, 
44th Infantry Regiment, Philippine Scouts, U.S. Army, he 
witnessed the shooting of a Sergeant Japson, who was 
reportedly shot while he was on guard duty with the Veteran.  
Sergeant Japson was reportedly shot in the arm, and the 
Veteran returned the fire.  The Veteran stated that the 
incident occurred at night on December 25, 1948.  The Veteran 
did not identify the location of the incident other than by 
indicating that it occurred at their post.  However, the 
Board finds that there is sufficient information to warrant a 
search by the U.S. Army and Joint Services Records Research 
Center (JSRRC), or any other appropriate department for the 
unit history of the Veteran's unit for the month of December 
1948.  The Veteran should also be given an opportunity to 
provide additional information regarding this and any other 
stressor he claims to have been exposed to during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should provide the Veteran 
with another opportunity to provide new 
VA authorizations to enable VA to 
obtain his treatment records from Ming 
Hsu, M.D., from whom the Veteran 
allegedly received treatment in 
September 2001, further advising him 
that previous authorizations have now 
expired and are no longer valid.  

2.  The RO should provide the Veteran 
with another opportunity to provide new 
VA authorizations to enable VA to 
obtain his treatment records from Los 
Angeles Doctors Medical Clinic, where 
the Veteran allegedly received 
treatment in September 2002, further 
advising him that previous 
authorizations have now expired and are 
no longer valid.

3.  The RO should provide the Veteran 
with another opportunity to provide new 
authorizations to enable VA to obtain 
his treatment records from Khai Do, 
M.D., from whom the Veteran allegedly 
received treatment in November 2002, 
further advising him that previous 
authorizations have now expired and are 
no longer valid.  

4.  The RO should provide the Veteran 
with another opportunity to provide new 
authorizations to enable VA to obtain 
his treatment records from Khan M. 
Ikraw, M.D., from whom the Veteran 
allegedly received treatment in January 
2003, further advising him that 
previous authorizations have now 
expired and are no longer valid.

5.  The RO should provide the Veteran 
with another opportunity to provide new 
authorizations to enable VA to obtain 
his treatment records from Horacio G. 
Lopez, M.D., Marcel S. Filart, M.D., 
and Good Samaritan Hospital, further 
advising him that previous 
authorizations have now expired and are 
no longer valid.  

6.  Make arrangements for the Veteran 
to be afforded an appropriate 
examination to determine the nature and 
etiology of any current respiratory 
disorder, to include asthma.  The 
claims folder must be made available to 
the examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that any current 
respiratory disorder, to include asthma 
and PTB, if found, had its onset during 
active service or is related to any in-
service disease or injury.  In this 
regard, the examiner is to assume that 
the Veteran is a credible historian 
with respect to his statements of in-
service exposure to extreme heat and 
rainy conditions and subsequent 
continuing symptoms of recurring 
chills, dyspnea, coughing, and blood-
tinged sputum.  

A detailed rationale for any opinion 
should be provided.

7.  Ask the Veteran to submit a more 
specific and detailed statement 
describing his alleged stressors, 
including the incident when Sergeant 
Japson was shot while on guard duty on 
December 25, 1948.  He should be 
informed that specific dates, 
locations, circumstances, and names of 
those involved in any reported 
incidents would prove helpful in the 
effort to verify any claimed stressors.

8.  Regardless of whether the Veteran 
responds to item 7, an effort should be 
made to contact JSRRC or use other 
appropriate channels in order to obtain 
the unit history of Company "I," 3rd 
Battalion, 44th Infantry Regiment to 
determine whether a service member by 
the name of Sergeant Japson was shot 
while on guard duty on the night of 
December 25, 1948.  

9.  In the event that a stressor is 
verified, the RO/AMC should note that 
for the record and schedule the Veteran 
for a VA psychiatric examination in 
order to ascertain whether he has PTSD 
as the result of such verified 
stressor(s).  In considering whether 
the Veteran meets the criteria for a 
diagnosis of PTSD, only the verified 
stressor(s) may be considered.  The 
claims folder must be made available to 
the examiner for review and that it was 
available should be noted in the 
opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests, including 
psychological testing and evaluation, 
are to be accomplished.

The psychiatrist must express an 
opinion as to whether the Veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to the 
stressor or stressors reported by the 
Veteran and established as having 
occurred during the Veteran's active 
service.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

10.  The RO should then readjudicate 
the issues on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



